DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2,  17, 18  and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monk et al US 11,095, 295.

Re cls. 1,17,19:
The reference to Monk et al, see figure below, shows a circuit, which comprises a TDC(115), A DPLL and evaluation circuit((315), external to DPLL and TDC on chip(semiconductor).


Re claim 2:
Evaluation circuit has input/output port(309) and the PLL stores weights in (311) and the evaluation circuit retrieves these weights(identification) (a function of the spur(s)/frequency) and a digital signal is sent back to the DPLL that allows for cancellation of the spur as needed.

    PNG
    media_image1.png
    490
    1422
    media_image1.png
    Greyscale

As noted in Col 4, for example, line 3- 29:

“18) FIG. 6 illustrates a flow chart illustrating an embodiment of operation of the spur measurement system 300, 400, or 500 illustrated in FIGS. 3, 4 and 5. In 601 the tester 315 supplies a spur frequency of interest (the FCW) through the I/O port 309. The DUT 301 supplies the output clock signal 302 through optional divider 303 to the PLL 305. In 603 the PLL 305 cancels any spurs present at the frequency of interest and stores the sine and cosine weights associated with the spur cancellation in weights storage 311. Note that storing the weights may simply be part of the process of the cancellation and not a separate action on the part of the spur cancellation circuit. At 605 the test apparatus 315 retrieves the weights and determines the magnitude of the spur at the frequency of interest as described above. If all the frequencies of interest have not been tested in 607, the test apparatus returns to 601 and supplies a next spur frequency of interest. If all the frequencies of interest have been tested, in 609 the spur test results can be used to screen or bin parts. Note that many variations of the flow diagram of FIG. 6 are possible. For example, the tester may supply multiple FCWs at one time and the PLL 305 cycles through the various FCWs. The PLL 305 may store all the weights for all the tests in memory 311 and the tester only retrieves the weights and makes magnitude calculations at the end of the testing. The tester may test the DUT using multiple PLLs or multiple spur cancellation circuits with one PLL for greater efficiency.”

An output divider(303) is shown coupled to the TDC and DUT.
Re claim 19:
Also, in col. 3, lines 33-35: semiconductor chip implementation/IC is discussed.

“ The magnitude and phase calculation can be done either on the integrated circuit with the PLL 305, e.g., if a microcontroller is available on chip, or off chip by accessing the weights storage 311 through the input/output port 309 ...”
Re claim 18: …at the end of testing magnitude calculations are made(inherently in a period of time) before the process starts again.

Allowable Subject Matter
Claims 3-16 and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849